Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered April 12, 2000, which denied petitioner’s application brought pursuant to CPLR article 78 to annul respondent’s determination dated March 26, 1999 terminating petitioner from her position as a provisional caseworker, and granted respondent’s cross motion to dismiss, unanimously affirmed, without costs.
Petitioner worked as a provisional caseworker for the New York City Administration for Children’s Services from June 1997 through March 1999. Although she had received a “good” performance evaluation in 1997, she received a “conditional” evaluation in January 1999. Petitioner contends that this second evaluation reflected a personal conflict between petitioner and a friend of her supervisor, and as such constituted bad faith. She was discharged on March 26, 1999, which she contends was arbitrary and capricious. She seeks reinstatement and back pay.
As a provisional employee, petitioner could be discharged at any time, without a hearing, for any or no reason, in the absence of a showing that her dismissal was in bad faith or for a constitutionally impermissible purpose or otherwise in violation of law (Matter of Brown v City of New York, 280 AD2d 368). Petitioner alleges only bad faith. However, she has failed to meet her burden of presenting competent proof that her dismissal was in bad faith (id.; Matter of Beacham v Brown, 215 AD2d 334). Concur — Nardelli, J. P., Tom, Andrias, Rubin and Marlow, JJ.